DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-15 in the reply filed on 07/15/2022 is acknowledged.
Claim 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.  It is noted clam 21 is a new claim, dependent claim 16, nonelected Group II; hence claim 21 is also withdrawn from examination.
Application Status
Claim 1-15 are under examination. 
Claim 16-21 are withdrawn from examination. 
Claim 1-15 are rejected.
Claim Objections
Claim 3 is objected to because of the following informalities:  there appears to be a typographical error in claim 3, line 2 wherein two commas follows “caseinates”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially lactose-free infant formula product” in claim 1, line 1, is a relative term which renders the claim indefinite. The term “substantially lactose-free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially lactose-free protein component” in claim 1, line 3 is a relative term which renders the claim indefinite. The term “substantially lactose-free”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, it is not clear as to what Applicant intend the term “protein component”, for instant as a protein or amino acid(s) to encompass to meet the claim.
In claim 1, line 5, the term “lipid component” is not  clear; for instant, it is not clear as to what Applicant intend the term “lipid component”, for instant as a lipid or fatty acids to encompass to meet the claim.
The term “substantially lactose-free carbohydrates” in claim 1, line 12 is a relative term which renders the claim indefinite. The term “substantially lactose-free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation in step (c) a total solids content in the range of 45-80 wt% (line 9-10), and the claim also recites in step (c) the total solids content in a range  of 45-73 wt%, (line 16-17) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 1, line 14 recites “preparing an infant formula product” is not clear if the “infant formula product” is the same product as the “substantially lactose-free infant formula product”. Additionally, the permeable recites “manufacturing a substantially lactose-free infant formula product” however the body of the claim does not provide a step of obtaining the “substantially lactose infant formula product”; hence the claim is indefinite. 
Claim 2-15 are also rejected since the claims are depended upon rejected claim 1. 
The term “microbial safe protein component ” in claim 8 is a relative term which renders the claim indefinite. The term “microbial safe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, it is not clear as that Applicant intend “component” to encompass to meet the claim. 
In claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 13, the phrase “of the total maltodextrin contents” is not confusing. It is not clear how component maltodextrin constitutes between 15 and 75 wt% of the total maltodextrin contents, in other words on itself, hence the claim is indefinite. Additionally, claim 13 recites the limitation “the total maltodextrin contents” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, the phrase “of the total maltodextrin contents” is not confusing. It is not clear how component maltodextrin constitutes between 0 and 80 wt% (on dry weight basis) of the total maltodextrin contents, in other words on itself, hence the claim is indefinite. Additionally, claim 14 recites the limitation “the total maltodextrin contents” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, the recitation of “between 0 and 80 wt% (on dry weight basis)” is confusing, since the range encompass a zero amount of maltodextrin; however contradicts a step of adding an amount of maltodextrin; hence the claim is indefinite.
In claim 15, the recitation of “between 0 and 40 wt% (on dry weight basis)” is confusing, since the range encompass a zero amount of maltodextrin; however contradicts a step of adding an amount of maltodextrin; hence the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann et al. (WO 2006/094995 A1, Applicant’s IDS submission 12/10/2021, Foreign Patent Document, Cite No. 1).
Regarding claim 1, 3, 5, 6, 8 and 12, Erdmann et al. (Erdmann) discloses a process of preparing a nutritional composition, and in one embodiment a lactose-free infant formula (p. 8, Example 1) as the nutritional composition; comprising providing a fat phrase (aqueous mixture) with heating and stirring (mixing) steps of the fat phase (pg. 8, ln. 15-19).  Erdmann’s discloses a fat phrase (aqueous mixture) comprising potassium caseinates (substantially lactose-free protein) and vegetable fat blend, melted (lipid component) (pg. 8, ln. 15-19). With respect to claim 8, Erdmann’s heating the fat phrase (aqueous mixture) comprising potassium caseinates (substantially lactose-free protein) is considered a microbial safe protein component.  
Erdmann discloses the process comprising homogenizing the fat phrase (aqueous mixture) with the heated water to provide an emulsion (homogenized oil-in-water emulsion) (pg. 8, ln. 21-25), hence the Erdmann’s homogenizing step is considered also an emulsification step. Erdmann’s discloses the homogenizing step provides the emulsion (homogenized oil-in-water emulsion) having a solids content of at least 70 wt% (pg. 2, ln. 6-7), which overlaps the cited ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Erdmann discloses pumping (conveying) the emulsion (homogenized oil-in-water emulsion) to an extruder. Erdmann teaches the infant formula comprising maltodextrin (digestible, substantially lactose-free carbohydrates) (pg. 9, ln. 1-5) along with the emulsion (homogenized oil-in-water emulsion)  are supplied into the extruder; hence the maltodextrin (digestible, substantially lactose-free carbohydrates) is considered independently added to the extruder as a separate ingredient from the emulsion to obtain an extruded mixture (extruded material).
Erdmann discloses an extrusion temperature ranges between 80 and 90°C (pg. 6, ln. 8-11), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With respect to claim 7, Erdmann does not teach the cited range. However, Erdmann teaches elevated temperature in the extrusion can adversely affect the nutritional quality of the infant product (pg. 6, ln. 14-16), hence it would be obvious to one of ordinary skill in the art to adjust the temperature including the cited range to provide Erdmann’s infant formula with a desired nutritional quality.  
Regarding claim 2, Erdmann teaches spray-drying and milling extruded mixture into a finely divided powder (pg. 7, ln. 1-3). 
Regarding claim 4, Erdmann’s discloses the homogenizing step provides the emulsion (homogenized oil-in-water emulsion) having the solids content of at least 70 wt% (pg. 2, ln. 6-7). Erdmann is silent on the cited range. However it would have been obvious to one of ordinary in the art to adjust solids content including the cited range in Erdmann’s emulsion to provide a desired emulsion,  absent a clear and convincing argument or evidence to the contrary. 
Regarding 9 and 10, Erdmann is silent on the cited range. However it would have been obvious to one of ordinary in the art to adjust solids content including the cited range in fat phrase (aqueous mixture) comprising potassium caseinates (substantially lactose-free protein) and vegetable fat blend, melted (lipid component) (pg. 8, ln. 15-19) to provide a desired emulsion, absent a clear and convincing argument or evidence to the contrary

Regarding claim 11, Erdmann discloses adding the water phase containing sodium citrate, which would contribute to a solid content in the fat phrase (aqueous mixture) comprising potassium caseinates (substantially lactose-free protein) and vegetable fat blend, melted (lipid component) (pg. 8, ln. 15-19).
Regarding claim 13, 14 and 15, Erdmann discloses the maltodextrin in a solid matrix of the infant formula formulation is 78.87%, (pg. 9, ln. 1-2) which is in range with the range of claim 14. With respect to claim 13 and 15, Erdmann does not explicitly disclose the claimed ranges, however, Erdmann teaches varying carbohydrates contributes to the overall energy, calories of the infant formula (pg. 4, ln. 24-28); hence it would have been obvious to one of ordinary skill in the art to adjust the amount of maltodextrin including the claimed ranges in Erdmann’s infant formula to provide a desired caloric infant formula, absent a clear and convincing argument or evidence to the contrary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792